EXHIBIT 12 RURAL ELECTRIC COOPERATIVE GRANTOR TRUST (KEPCO) SERIES 1997 Computation of Ratio of Earnings to Fixed Charges Year Ended December 31, Net income (loss) $ $ $ ) $ ) $ Add: Fixed charges Income (loss) available for fixed charges $ $ $ ) $ $ Fixed charges: Interest on all debt $ Total fixed charges $ Ratio of income (loss) to fixed charges - - Deficiency $ - $ - $ ) $ ) $ - For the years ended December 31, 2008 and 2007, earnings were insufficient to cover fixed charges by$3.2 million and $0.6 million, respectively.
